            Case 1:20-cv-03478-PKC Document 17 Filed 05/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MASTEROBJECTS, INC.,                                      Civil Action No. 1:20-cv-3478

              Plaintiff,
                                                            JURY TRIAL DEMANDED
    v.

 AMAZON.COM INC.,

              Defendant.


                               MOTION FOR ADMISSION PRO HAC VICE
          Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the

Southern District of New York, I, Francesca Miki Shima Germinario, hereby move this Court for

an Order for admission to practice Pro Hac Vice to appear as counsel for Plaintiff MasterObjects,

Inc. in the above-captioned action.

          I am a member in good standing of the bar of the state of New York and of the bar of the

state of California, and there are no pending disciplinary proceedings against me in any state or

federal court.



 Dated: May 8, 2020                                   Respectfully submitted,

                                                      /s/Francesca Miki Shima Germinario

                                                      Spencer Hosie, pro hac vice
                                                      (CA Bar No. 101777)
                                                      shosie@hosielaw.com
                                                      Diane S. Rice, pro hac vice application
                                                      pending,
                                                      (CA Bar No. 118303)
                                                      drice@hosielaw.com
                                                      Brandon C. Martin, pro hac vice
                                                      (CA Bar No. 269624)
                                                      bmartin@hosielaw.com


FG Motion for Admission Pro Hac Vice              1
            Case 1:20-cv-03478-PKC Document 17 Filed 05/08/20 Page 2 of 2




                                             Darrell Rae Atkinson, pro hac vice
                                             application pending,
                                             (CA Bar No. 280564)
                                             datkinson@hosielaw.com
                                             Francesca M.S. Germinario, pro hac vice
                                             application pending,
                                             (NY Bar No. 5629407)
                                             (CA Bar No. 326208)
                                             fgerminario@hosielaw.com
                                             HOSIE RICE LLP
                                             600 Montgomery St., 34th Floor
                                             San Francisco, CA 94111
                                             415.247.6000
                                             Fax: 415.247.6001

                                             Attorneys for Plaintiff MasterObjects, Inc.




FG Motion for Admission Pro Hac Vice     2
